EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert Fox on 3/18/2021.
The application has been amended as follows: 
Claim 1: 
----- A surgical sponge, comprising: sponge material configured in an elongate sponge having a length with at least two layers and a flattened shape characterized by a generally flat upper surface along the length of the sponge, a generally flat lower surface along the length of the sponge, with the sponge having a thickness that is substantially less than a width of the sponge, a reduced dimension end of the elongate sponge having an end length and reducing in dimension distally along the end length; and stitches along the length of the sponge to compress the sponge material and maintain the layers in compression when the sponge is saturated with fluids so as to inhibit swelling of the sponge and maintain the flattened shape of the sponge when the sponge is saturated with fluids, wherein a left longitudinal edge of one of the layers of the sponge overlies a right longitudinal edge of another layer of the sponge to provide overlapping edges and the stitches extend though the overlapping edges. -----

Claim 6:
----- A surgical sponge, consisting essentially of:
a single sheet sponge material having two longitudinal edge portions, the single sheet sponge material being configured in an elongate sponge having  a central portion formed by overlapping the two longitudinal edge potions and a to join the overlapping longitudinal edge portions in a thickness direction, thereby maintaining the flattened shape of the sponge. -----

Claim 8:
----- A method for making a surgical sponge, comprising the steps of:
providing a sponge material and configuring the sponge material in an elongate shape having a length with at least two layers and a flattened shape characterized by a generally flat upper surface along the length of the sponge, a generally flat lower surface along the length of the sponge, the sponge having a thickness that is substantially less than a width of the sponge, a reduced dimension end of the elongate sponge having an end length and reducing in dimension distally along the end length; and providing stitches along the length of the sponge to maintain the flattened shape of the sponge with a left longitudinal edge of one of the layers of the sponge positioned to overly a right longitudinal edge of another layer of the sponge to provide overlapping edges with the stitches extending through the overlapping edges. -----

Claim 9:
----- The method of claim [[6]]8, wherein the step of providing a sponge material comprises providing a single sheet of sponge material. -----

Claim 10:
----- The method of claim [[6]]8, wherein the stitches are provided in a linear pattern proximate a longitudinal centerline of the sponge. -----

Claim 11:
----- The method of claim [[6]]8, wherein the ratio of the width of the sponge to the thickness of the sponge is at least about 5 to 1. -----

Claim 12:
----- The method of claim [[6]]8, wherein the sponge has a reduced dimension end having the same thickness as the sponge but with a width such that the width of the reduced dimension end to the thickness of the sponge to the thickness of the sponge is at least about 2.5 to 1. -----

Add new claim 13:
----- A surgical sponge, comprising: sponge material configured in an elongate sponge having a length with at least two layers and a flattened shape characterized by a generally flat upper surface along the length of the sponge, a generally flat lower surface along the length of the sponge, with the sponge having a thickness that is substantially less than a width of the sponge, a reduced dimension end of the elongate sponge having an end length and reducing in dimension distally along the end length; and the layers being bonded together along the length of the sponge to compress the sponge material and maintain the layers in compression when the sponge is saturated with fluids so as to inhibit swelling of the sponge and maintain the flattened shape of the sponge when the sponge is saturated with fluids, wherein a left longitudinal edge of one of the layers of the sponge overlies a right longitudinal edge of another layer of the sponge to provide overlapping edges and the overlapping edges are bonded directly to each other. -----

Add new claim 14:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant arguments filed on 9/10/2020 are persuasive.
Relevant prior art Viens (US 2016/0015572) discloses a tampon formed of two or more layers ([0025]) joined together along a longitudinal centerline (Fig. 1 appears to show stitches in the attachment area 140).  The tampon can be formed of a single sheet of material (Fig. 4A).  The left and right edges of the tampon may be formed by folds in the single sheet of material as well as edges of the single sheet of material.  However, the left edge of one layer is not overlapped with the right edge of a different layer.  Viens also does not explicitly disclose that the tampon is made of sponge.
Glassman (US 3,710,793) discloses a tampon formed with multiple layers of materials stitched together along a longitudinal centerline, wherein the stitches for a linear pattern (Fig. 2).  However, Glassman is clearly designed to swell when saturated with liquids so as to prevent leaking of menstrual fluids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        19 March 2021